                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 DEVIN WATERHOUSE                                                           CIVIL ACTION

 VERSUS                                                                        NO. 19-13304

 CHRIS STINSON, WARDEN                                                   SECTION: “F” (1)



                                         ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Devin

Waterhouse is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 30th
                                    _____ day of _______________,
                                                      June        2021.




                                           __________________________________________
                                                    MARTIN L.C. FELDMAN
                                               UNITED STATES DISTRICT JUDGE
